Shepley, C. J.
— These cases are presented on a disclosure made by the treasurer of the company upon a writ of scire facias.
It will not be necessary to decide, whether the company might be chargeable by reason of a contract made with the principal to issue stock certificates, stating him to be the-holder of a certain number of shares. It may not be improper to observe, that such certificates are rather evidence of property, than property per se.
Assuming that the facts are correctly stated in the disclosure, there does not appear to have been any thing due from the company to the principal at the time of service of' the original process.
There would appear to have been a balance on account due to him at that time, if the accounts upon the company books be regarded as correctly made and conclusive upon it. But-*322the company, by its agent, states in substance, that they have been found to be incorrect. That over estimates of work performed had been presented, and credits given on the books for it as performed, and that upon a correction of such credits and a just settlement of all concerns to that time, there would be a balance due from and not to him.
Those previous credits and accounts were not necessarily conclusive upon the company. They were liable to correction upon proof of error or fraud. The Court cannot ascertain from any facts disclosed, that there was no such error as is alleged, or that the proof of it may not bo entirely satisfactory. It must assume, that the statement of it as made will prove to be correct, until there be some proof to the contrary.

Exceptions overruled.

Tenney, Wells and Hathaway, J. J., concurred.